DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-4, 7-10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawai et al. (Pub No. 20090161708) in view of Lee et al. (Pub No. 20080107431). 
	Regarding claim 1, Kawai et al. discloses in figure 8 and the specification:
	1. A laser wavelength control device, comprising: 
a memory (see, 204, 207, fig. 17, and see also, paragraph [0353] and [0385], here, stored); and 
a processor (see, 206, fig. 17, and see, paragraph [0358], here, 206 computes the parameter value) coupled to the memory and configured to: 
measure a wavelength of a laser beam emitted by a light source (see, 208,  fig. 17, and see also, paragraph [0393]), 
when the measured wavelength is not in a target wavelength band, adjust a voltage to be applied to the light source such that the wavelength of the laser beam falls within the target wavelength band (see, f2, fig. 17, see also, paragraph [0355]).
However, Kawai et al. is silent as to the limitation of “when a wavelength measured after the adjustment of the voltage is not in the target wavelength band, adjust a temperature of the light source such that the wavelength of the laser beam falls within the target wavelength band”.

    PNG
    media_image1.png
    312
    564
    media_image1.png
    Greyscale

Lee et al. discloses that after adjustment of the current for the tuning of wavelength, the target temperature is established by controlling and monitoring the operating temperature (see, fig. 2, see also, paragraph [0037]-[0039]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “when a wavelength measured after the adjustment of the voltage is not in the target wavelength band, adjust a temperature of the light source such that the wavelength of the laser beam falls within the target wavelength band” with a laser wavelength control device of Kawai et al.  because following this process allows for minimizing the time taken for the output wavelength tuning (see. Abstract of Lee et al.).
Regarding claim 2, the modified device of Kawai et al. discloses the limitations of claim 1 for the reasons above and Kawai et al. also discloses that  wherein the processor is configured to: receive data which includes the voltage to be applied to the light source, the temperature of the light source, and the wavelength of the laser beam to be emitted by the light source, and adjust the voltage in a first setting range included in the data such that the wavelength of the laser beam becomes a center wavelength of the target wavelength band (see, f2, fig. 17, see also, paragraph [0355] and paragraph [0358]).
Regarding claim 3, the modified device of Kawai et al. discloses the limitations of claim 2 for the reasons above and Kawai et al. also discloses that  wherein the processor is configured to heat or cool the light source so as to adjust the temperature in a second setting range included in the data such that the wavelength of the laser beam becomes the center wavelength of the target wavelength band (see, 203, fig. 17, see also, paragraph [0351] and paragraph [0365]).
Regarding claim 4, the modified device of Kawai et al. discloses the limitations of claim 3 for the reasons above and Lee et al. also discloses that  wherein the processor is configured to 26control the temperature to be in the second setting range by using a Peltier element (see, paragraph [0010], here, thermoelectric cooler).
Regarding claim 7, claim 7 is rejected for the same reasons applied to claims 1 and 2 since the limitations of claim 7 are in the  limitations of claims 1 and 2 except the limitations of “a laser beam based on a light component extracted in a direction different from a direction in which a light source emits the laser beam”. However, Kawai et al. discloses the limitation of “Kawai et al. discloses the limitations of “a laser beam based (see, a2, right direction of 201, fig. 17) on a light component extracted in a direction different from a direction (see, a2, left direction of 201, fig. 17) in which a light source emits the laser beam”.
Regarding claim 8, claim 8 is rejected for the same reasons applied to claim 2 since the limitations of claim 8 are in the  limitations of claim 2.
Regarding claim 9, claim 9 is rejected for the same reasons applied to claim 3 since the limitations of claim 9 are in the  limitations of claim 3.
Regarding claim 10, claim 10 is rejected for the same reasons applied to claim 4 since the limitations of claim 10 are in the  limitations of claim 4.
Regarding claim 13, method claim 13 is rejected for the same reasons applied to claim 7 since the limitations of claim 10 are implemented by the limitations of claim 7. 
4.	Claim 5-6 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawai et al. and Lee et al. above, further in view of Bezinge et al. (US 5668862). 
Regarding claim 5, the modified device of Kawai et al. discloses the limitations of claim 1 for the reasons above. 
However, the modified device of Kawai et al. is silent as to the limitation of “a light source device that includes the light source and a branch portion, wherein the light source includes a laser diode that emits the laser beam in a first direction, and the branch portion extracts a light component of the laser beam emitted from the laser diode in a second direction different from the first direction”.
Bezinge et al. disclose that “ the light source (see, 11, fig. 2) and a branch portion (see, 20, fig. 2, here, 17 and 15 beams ), wherein the light source includes a laser diode that emits the laser beam in a first direction, and the branch portion extracts a light component of the laser beam emitted from the laser diode in a second direction different from the first direction (see, 20, fig. 2, here, the direction of 17 and 15 beams )”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “a light source device that includes the light source and a branch portion, wherein the light source includes a laser diode that emits the laser beam in a first direction, and the branch portion extracts a light component of the laser beam emitted from the laser diode in a second direction different from the first direction” with modified device  of Kawai et al.  because selecting such a configuration including a light source and a branch portion allows for compact and reliable feature for monitoring the output wavelength of the light source.
Regarding claim 5, the modified device of Kawai et al. discloses the limitations of claim 5 for the reasons above and Bezinge et al. also disclose that wherein the light source device further includes a lens barrel (see, 20, fig. 2), and a lens system (see, 19, fig. 2)that is provided in the lens barrel and guides the laser beam from the laser diode in the first direction (see, the direction of 15 beam, fig. 2), and the branch portion includes a light path (see, the direction of 17 beam, fig. 2)that is provided in the lens barrel and extracts the light component of the laser beam passing through a part of the lens system toward an outside of the lens barrel in the second direction.
Regarding claim 11, claim 11 is rejected for the same reasons applied to claim 5 since the limitations of claim 11 are in the  limitations of claim 5.
Regarding claim 12, claim 12 is rejected for the same reasons applied to claim 6 since the limitations of claim 11 are in the  limitations of claim 6.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugihara et al. (Pub No. 20150078409) discloses the laser light source apparatus, and method for controlling temperature of wavelength conversion element in laser light source apparatus.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828